EXHIBIT 10.10.3
VISTEON CORPORATION 2010 INCENTIVE PLAN
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS
     Visteon Corporation, a Delaware corporation (together with its
subsidiaries, the “Company”), subject to the terms and conditions of the Visteon
Corporation 2010 Incentive Plan (the “Plan”) and this Agreement, hereby grants
to the Participant named in the Notification Summary or Appendix to this
Agreement, non-qualified stock options (“Option”) as further described below.
     1. Grant of Option.
          The Company hereby grants to the Participant an “Option” to purchase
the number of shares of common stock of the Company (“Option Shares”) set forth
in the Notification Summary or Appendix, effective as of the date or dates
(“Grant Date”) and exercisable as of the date or dates (“Vesting Dates”) at the
price per Option Share (“Exercise Price”) set forth in the Notification Summary
or Appendix, in accordance with the terms and conditions specified herein. In
the event of certain corporate transactions, the number of Option Shares covered
by this Agreement may be adjusted by the Organization and Compensation Committee
of the Board of Directors of the Company (the “Committee”) as further described
in Section 13 of the Plan.
     2. Termination of Employment.
          a. Unless provided otherwise under the remaining provisions of this
Paragraph 2, if the Participant’s employment with the Company is terminated for
any reason, the Participant’s right to exercise the Option will terminate on the
date of termination of employment and all rights hereunder will cease. Options
that have not yet vested as of the date of termination of employment with the
Company will be forfeited.
          b. Notwithstanding the provisions of Paragraph 2a, if the Participant
is placed on an approved leave of absence, with or without pay, the
Participant’s rights with respect to the Option will continue in effect or
continue to accrue as if the Participant was actively employed.
          c. Notwithstanding the provisions of Paragraph 2a, if the
Participant’s employment with the Company is terminated by reason of retirement,
disability (as defined in the Company’s long-term disability plan) or death, and
provided that at the date of termination, the Participant had remained in the
employ of the Company for at least 180 days following the Grant Date, the
Participant’s rights with respect to the Option will continue in effect or
continue to accrue for the period ending on the date immediately preceding the
tenth anniversary of the Grant Date, subject to any other limitation on the
exercise of such rights in effect at the date of exercise. For purposes of this
Agreement, “retirement” means the Participant terminates employment either (1)
after attaining age 55 and completion of at least 10 years of service, or
(2) after completion of at least 30 years of service, regardless of age.

 



--------------------------------------------------------------------------------



 



          d. Notwithstanding the provisions of Paragraph 2a, if the
Participant’s employment with the Company is terminated by reason of voluntary
quit, the Participant’s rights with respect to Options that are vested at the
date of termination will continue in effect until the date 90 days after the
date of such termination (but not later than the date immediately preceding the
tenth anniversary of the Grant Date), subject to any other limitation on the
exercise of such rights in effect at the date of exercise. Options not yet
vested at the date of termination will be forfeited.
          e. Notwithstanding the provisions of Paragraph 2a, if the
Participant’s employment with the Company is involuntarily terminated by the
Company without Cause and provided that at the date of termination, the
Participant had remained in the employ of the Company for at least 180 days
following the Grant Date, the Participant’s rights with respect to the Option
will continue in effect until the date 365 days after the date of such
termination (but not later than the date immediately preceding the tenth
anniversary of the Grant Date), subject to any other limitation on the exercise
of such rights in effect at the date of exercise. Options not yet vested at the
date of termination will be forfeited. For purposes of this Paragraph 2e,
“Cause” for termination by the Company of the Participant’s employment shall
mean (i) the willful and continued failure by the Participant to substantially
perform the Participant’s duties with the Company (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to the
Participant by (A) if the Participant is an executive officer of the Company,
the Board of Directors, or (B) if the Participant is not an executive officer of
the Company, the head of the Company’s global human resources department, which
demand specifically identifies the manner in which the Company believes that the
Participant has not substantially performed the Participant’s duties, or
(ii) the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise. For purposes
of clauses (i) and (ii) of this definition, (x) no act, or failure to act, on
the Participant’s part shall be deemed “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s act, or failure to act, was in the best interest of the
Company, and (y) in the event of a dispute concerning the application of this
provision, no claim by the Company that Cause exists shall be given effect
unless the Company establishes by clear and convincing evidence that Cause
exists.
     3. Cancellation of the Option.
          The Option will terminate, and cease to be exercisable, on the
earliest of the following:
          a. The date immediately preceding the tenth anniversary of the Grant
Date; or
          b. In the event of the Participant’s termination of employment with
the Company, such earlier date as determined in accordance with the rules set
forth in Paragraph 2.

2



--------------------------------------------------------------------------------



 



     4. Exercise of Option.
          a. The Participant may, subject to the limitations of this Agreement
and the Plan, exercise all or any portion of the Option that has become vested
and that has not been cancelled under Paragraphs 2 and 3 by providing notice of
exercise to the Company (in a form acceptable to the Company) specifying the
whole number of Option Shares with respect to which the Option is being
exercised, (i) accompanied by payment of the exercise price, withholding taxes
and any applicable fees and expenses for such Option Shares in cash or by check,
(ii) providing notice to the Company (in a form acceptable to the Company) to
withhold such number of Option Shares otherwise deliverable upon exercise of the
Option having an aggregate “fair market value”, as determined by the Committee,
equal to the aggregate exercise price, or (iii) , through a cashless exercise
procedure established by the Committee, provided that if the Participant is an
executive officer of the Company, the Company shall have approved such exercise
in advance. If the Participant lives in a jurisdiction other than the United
States, the Committee has the right to limit the means of exercise to only the
foregoing clauses (ii) or (iii). For purposes of determining the payment
described in clause (i) above, and for purposes of determining the number of
Option shares to withhold as described in clause (ii) above, “fair market value”
shall be the closing price for shares of common stock of the Company as reported
on any applicable market on which shares of common stock of the Company are
traded or reported on the trading day immediately preceding the date of exercise
          b. After receiving proper notice of exercise and full payment of the
exercise price, including full payment of any taxes, any brokerage fees
associated with the sale of the Option Shares, and any other applicable fees and
expenses, the Company will issue to the Participant (or the Participant’s
beneficiary) the Option Shares purchased and not surrendered.
          c. Notwithstanding the foregoing, the Option will not be exercisable
if and to the extent the Committee determines that such exercise would violate
applicable state or federal securities laws or the rules and regulations of any
securities exchange on which the Stock is then traded, or would violate the laws
of any applicable jurisdiction, and the exercise thereof may be limited or
delayed until such requirements are met.
          d. The Company may retain the services of a third-party administrator
to effectuate Option exercises and to perform other administrative services in
connection with the Plan. To the extent that the Company has retained such an
administrator, any reference to the Company shall be deemed to refer to such
third party administrator retained by the Company, and the Company may require
the Participant to exercise the Participant’s Options only through such
third-party administrator.
     5. Withholding.
          The Company may deduct and withhold from any cash payable or Option
Shares deliverable to the Participant or may, as a condition to the issuance of
any Option Shares hereunder, require the Participant to pay to the Company or
otherwise indemnify the Company to its satisfaction, such amount as may be
required for the purpose of satisfying the Company’s obligation to withhold
federal, state or local taxes in connection with any exercise of the Option.

3



--------------------------------------------------------------------------------



 



If the Company withholds Option Shares otherwise deliverable to the Participant
in connection with the Participant’s exercise of an Option as described in
clauses 4.a.(i) or (ii) above, the Company shall withhold a number of Option
Shares having a “fair market value”, as determined by the Committee, equal to
the amount required to be withheld. For purposes of such exercises, the “fair
market value” shall be the closing price for shares of common stock of the
Company as reported on any applicable market on which shares of common stock of
the Company are traded or reported on the trading day immediately preceding the
date of exercise.
     6. Conditions on Option Award.
          Notwithstanding anything herein to the contrary, the Committee may
cancel the Option, and may refuse to deliver any Option Shares for which the
Participant (or the Participant’s beneficiary) has tendered a notice of exercise
and payment of the exercise price, if:
          a. During the period from the date of the Participant’s termination of
employment from the Company to the date any Option Shares purchased hereunder
are delivered to the Participant (or the Participant’s beneficiary), the
Committee determines that the Participant has either (i) refused to be
available, upon request, at reasonable times and upon a reasonable basis, to
consult with, supply information to and otherwise cooperate with the Company
with respect to any matter that was handled by the Participant or under the
Participant’s supervision while the Participant was in the employ of the Company
or (ii) engaged in any activity that is directly or indirectly in competition
with any activity of the Company; or
          b. The Committee determines that the Participant, at any time (whether
before or after termination of employment with the Company, and whether before
or after the grant of this Option), acted in any manner detrimental to the best
interests of the Company.
          In the event that the Committee refuses to deliver Option Shares under
this Paragraph 6, the amount of the exercise price and taxes, if any, tendered
by the Participant or the Participant’s beneficiary for purchase of the Option
Shares will be promptly returned to the Participant or the beneficiary.
     7. Nontransferability.
          Except as provided in Paragraph 8 of this Agreement, the Participant
has no rights to sell, assign, transfer, pledge, or otherwise alienate the
Option under this Agreement, and any such attempted sale, assignment, transfer,
pledge or other conveyance will be null and void. The Option will be exercisable
during the Participant’s lifetime only by the Participant (or the Participant’s
legal representative).
     8. Beneficiary.
          The Participant may designate a beneficiary to exercise the Option
after the Participant’s death on the form or in the manner prescribed for such
purpose by the Committee. Absent such designation, the Participant’s beneficiary
will be the Participant’s estate. The Participant may from time to time revoke
or change the Participant’s beneficiary designation without the consent of any
prior beneficiary by filing a new designation with the Company. If a

4



--------------------------------------------------------------------------------



 



Participant designates his or her spouse as beneficiary, such designation
automatically shall become null and void on the date of the Participant’s
divorce or legal separation from such spouse. The last such designation received
by the Company will be controlling; provided, however, that no designation, or
change or revocation thereof, will be effective unless received by the Company
prior to the Participant’s death, and in no event will any designation be
effective as of a date prior to such receipt. If the Committee is in doubt as to
the identity of the beneficiary, the Company may refuse to recognize such
exercise, without liability for any interest or dividends on the underlying
Option Shares, until the Committee determines the identity of the beneficiary,
or the Committee may deem the Participant’s estate as beneficiary, or the
Company may apply to any court of appropriate jurisdiction and such application
will be a complete discharge of the liability of the Company therefor.
     9. Securities Law Restrictions.
          a. The Participant acknowledges that the Participant is acquiring the
Option and the Option Shares for investment purposes only and not with a view to
resale or other distribution thereof to the public in violation of the
Securities Act of 1933, as amended (the “Act”). The Participant agrees and
acknowledges with respect to any Option Shares that have not been registered
under the Act, that (a) the Participant will not sell or otherwise dispose of
such Option Shares except pursuant to an effective registration statement under
the Act and any applicable state securities laws, or in a transaction which in
the opinion of counsel for the Company is exempt from such registration, and
(b) a legend may be placed on the certificates for the Option Shares to such
effect. As further conditions to the issuance of the Option Shares, the
Participant agrees for himself or herself, the Participant’s beneficiary, and
the Participant’s heirs, legatees and legal representatives, prior to such
issuance, to execute and deliver to the Company such investment representations
and warranties, and to take such other actions, as the Committee determines may
be necessary or appropriate for compliance with the Act and any applicable
securities laws.
          b. Notwithstanding anything herein to the contrary, the Committee, in
its sole and absolute discretion, may refuse to honor any notice of exercise,
may delay an exercise or delay issuing Option Shares following an exercise, may
impose additional limitations on the Participant’s or beneficiary’s ability to
exercise the Option or receive Option Shares upon exercise, and/or may impose
restrictions or conditions on the Participant’s or beneficiary’s ability to
directly or indirectly sell, hypothecate, pledge, loan, or otherwise encumber,
transfer or dispose of the Option Shares acquired upon exercise, if the
Committee determines that such action is necessary or desirable for compliance
with any applicable state, federal or other law, the requirements of any stock
exchange on which the Option Shares are then traded, or is requested by the
Company or the underwriters managing any underwritten offering of the Company’s
securities pursuant to an effective registration statement filed under the Act.
     10. Limited Interest.
          a. The grant of the Option shall not be construed as giving the
Participant any interest other than as provided in this Agreement.

5



--------------------------------------------------------------------------------



 



          b. The Participant shall have no rights as a shareholder as a result
of the grant of the Option, until the Option is exercised, the exercise price
and applicable taxes are paid, and the Option Shares issued hereunder.
          c. The grant of the Option shall not confer on the Participant any
right to continue as an employee or continue in service of the Company, nor
interfere in any way with the right of the Company to terminate the Participant
at any time.
          d. The grant of the Option shall not affect in any way the right or
power of the Company to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger, consolidation or business combination
of the Company, or any issuance or modification of any term, condition, or
covenant of any bond, debenture, debt, preferred stock or other instrument ahead
of or affecting the stock or the rights of the holders thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business or any other Company act or proceeding, whether
of a similar character or otherwise.
          e. The Participant acknowledges and agrees that the Plan is
discretionary in nature and limited in duration, and may be amended, cancelled,
or terminated by the Company, in its sole discretion, at any time. The grant of
the Option under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of stock options or benefits in
lieu of stock options in the future. Future grants, if any, will be at the sole
discretion of the Committee, including, but not limited to, the timing of any
grant, the number of options, vesting provisions, and the exercise price.
     11. Consent to Transfer of Personal Data.
          The Participant voluntarily acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
paragraph. The Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect the Participant’s ability to participate in the Plan. The
Company holds certain personal information about the Participant, including the
Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company, details of
all options or any other entitlement to shares of stock awarded, canceled,
purchased, vested, unvested or outstanding in the Participant’s favor, for the
purpose of managing and administering the Plan (“Data”). Visteon Corporation
and/or its subsidiaries will transfer Data amongst themselves as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company may further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. The Participant authorizes them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
the Participant’s behalf to a broker or other third

6



--------------------------------------------------------------------------------



 



party with whom the Participant may elect to deposit any shares of stock
acquired pursuant to the Plan. The Participant may, at any time, review Data,
require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, withdrawing consent may affect
Participant’s ability to participate in the Plan.
     12. Incorporation by Reference.
          The terms of the Plan are expressly incorporated herein by reference.
Capitalized terms that are not defined in this Agreement will have the meaning
ascribed to them under the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall govern.
     13. Governing Law.
          This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to any conflict of laws
principles thereof.
     14. Severability.
          In the event any term or condition set forth in this Agreement is held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining provisions of the Agreement, and the Agreement shall be construed
and enforced as if the illegal or invalid provision had not been inserted.
     15. Amendment.
          The terms and conditions set forth in this Agreement may not be
amended, modified, terminated or otherwise altered except by the written consent
of the Company and the Participant.
     16. Counterparts.
          This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original but all of which together will constitute
one and the same instrument.

            VISTEON CORPORATION
      By:              Title:          Date:     

7